Exhibit 10.2

 

AMENDMENT NO. 2 AND WAIVER TO

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 2 AND WAIVER TO LOAN AND SECURITY AGREEMENT, dated as of
July 22, 2010 (this “Amendment No. 2”), is by and among Wells Fargo Bank,
National Association (as successor by merger to Wachovia Bank, National
Association), in its capacity as agent for the Lenders (as hereinafter defined)
pursuant to the Loan Agreement defined below (in such capacity, “Agent”), the
parties to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”), Scranton Products, Inc., a Delaware corporation
(“Scranton”), AZEK Building Products, Inc., a Delaware corporation (“AZEK”),
Procell Decking Inc., a Delaware corporation (“Procell”, and together with
Scranton and AZEK, each individually a “Borrower” and collectively,
“Borrowers”), CPG International Inc., a Delaware corporation (“Parent”), CPG
International I Inc., a Delaware corporation (“CPG I”), Santana Products Inc., a
Delaware corporation (“Santana”), CPG Sub I Corporation, a Delaware Corporation
(“Sub I”), Vycom Corp., a Delaware corporation (“Vycom”) and Sanatec Sub I
Corporation, a Delaware corporation (“Sanatec”, and together with Parent, CPG I,
Santana, Sub I, Vycom, each individually a “Guarantor” and collectively
“Guarantors”).

 

W I T N E S S E T H :

 

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agents on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Loan and Security Agreement, dated February 13, 2008, and as
amended by Amendment No. 1, dated February 29, 2008 by and among Agent, Lenders,
Borrowers and Guarantors (as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”) and other agreements, documents and instruments referred to therein
or at any time executed or delivered in connection therewith or related thereto,
including, without limitation, this Amendment No. 2 (all of the foregoing,
including the Loan Agreement, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”);

 

WHEREAS, Borrowers have requested that Agent and Lenders agree to make certain
amendments to the Loan Agreement, and Agents and Lenders are willing to make
such amendments, subject to the terms and conditions set forth herein; and

 

WHEREAS, by this Amendment No. 2, Agent, Lenders, Borrowers and Guarantors
intend to evidence such amendments;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 

1.                         Definitions.

 

(a)                                                Additional Definition.  As
used herein or in the Financing Agreements, the term “Amendment No. 2” shall
mean Amendment No. 2 to Loan Agreement, dated as of July 22, 2010 by and among
Borrowers, Guarantors, Agent and Lenders, and the Loan Agreement and the other
Financing Agreements shall be deemed and are hereby amended to include, in
addition and not in limitation, such definition.

 

(b)                                               Interpretation.  For purposes
of this Amendment No. 2, all terms used herein which are not otherwise defined
herein, including but not limited to, those terms used in the recitals hereto,
shall

 

--------------------------------------------------------------------------------


 

have the respective meanings assigned thereto in the Loan Agreement as amended
by this Amendment No. 2.

 

2.                         Amendments.

 

(a)                                                Perfection of Security
Interest.  Section 5.3(d) is hereby amended by inserting the following at the
end thereof:  “or as to the deposit accounts listed in item 3.(b)(ii) of the
Supplemental Information Certificate attached to the Amendment No. 2;  provided,
that, the aggregate balance in all such deposit accounts does not at any time
exceed $500,000.”

 

3.                         Waiver.

 

(a)                                                Subject to the terms and
conditions set forth herein, Agents and Lenders hereby waive the Events of
Default under Section 12.1(a)(iii) of the Loan Agreement arising as a result of
the failure of Borrowers to provide to Agents a Deposit Account Control
Agreement in accordance with Section 6.6(a) of the Loan Agreement in respect of
the deposit accounts identified in the Supplemental Information Certificate (as
hereinafter defined).

 

(b)                                               Agents and Lenders have not
waived, are not hereby waiving, and have no intention of waiving any Event of
Default which may have occurred on or prior to the date hereof, whether or not
continuing on the date hereof, or which may occur after the date hereof (whether
the same or similar to the Event of Default referred to above or otherwise),
other than the Event of Default specifically referred to above.  The foregoing
waiver shall not be construed as a bar to or a waiver of any other or further
Event of Default on any future occasion, whether similar in kind or otherwise
and shall not constitute a waiver, express or implied, of any of the rights and
remedies of Agents or Lenders arising under the terms of the Loan Agreement or
any other Financing Agreements on any future occasion or otherwise.

 

4.                         Representations, Warranties and Covenants.  Each
Borrower and Guarantor, jointly and severally, represents and warrants to Agents
and Lenders as follows, which representations and warranties are continuing and
shall survive the execution and delivery hereof, the truth and accuracy which
are a continuing condition of the making or providing of any Loans to Borrowers:

 

(a)                                                this Amendment No. 2 has been
duly authorized, executed and delivered by all necessary action of each Borrower
and Guarantor, and is in full force and effect, and the agreements and
obligations of each Borrower and Guarantor contained herein constitute legal,
valid and binding obligations of Borrowers and Guarantors enforceable against
Borrowers and Guarantors in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar law limiting creditors’ rights generally and by general
equitable principles;

 

(b)                                               no action of, or filing with,
or consent of any Governmental Authority, and no approval or consent of any
other Person, is or will be required to authorize, or is or will be otherwise
required in connection with, the execution, delivery and performance by any
Borrower or Guarantor of this Amendment No. 2;

 

(c)                                                on the date hereof and after
giving effect hereto, no Default or Event of Default exists or has occurred and
is continuing; and

 

(d)                                               the representations and
warranties contained in Section 8 of the Loan Agreement are true and correct in
all material respects on and as of the date hereof (except to the extent stated
to relate to an earlier date) and after giving effect hereto and to the
Supplemental Information Certificate attached as Annex hereto (the “Supplemental
Information Certificate”).

 

--------------------------------------------------------------------------------


 

5.                         Conditions Precedent.  This Amendment No. 2 and the
amendments contained herein shall only be effective upon the satisfaction of
each of the following conditions precedent in a manner satisfactory to Agent:

 

(a)                                                Agent shall have received
counterparts of this Amendment No. 2, duly authorized, executed and delivered by
Borrowers, Guarantors, Agent and Lenders;

 

(b)                                               no Default or Event of Default
shall exist or have occurred and be continuing after giving effect hereto; and

 

(c)                                                the Agent shall have received
a fully executed copy of the Amendment No. 1 to the Term Loan and Security
Agreement, dated February 28, 2008, by and among CPG I, Scranton, AZEK and
Procell, as borrowers, Parent, Santana, Sub I, Vycom, and Sanatec, as
guarantors, the parties hereto from time to time as lenders, and the Agent as
the agent, in form and substance satisfactory to the Agent.

 

6.                         General.

 

(a)                                                Effect of this Amendment. 
Except as expressly provided herein, no other changes or modifications to the
Financing Agreements are intended or implied, and in all other respects the
Financing Agreements are hereby specifically ratified, restated and confirmed by
all parties hereto as of the date hereof.  To the extent any conflict exists
between the terms of this Amendment No. 2 and the other Financing Agreements,
the terms of this Amendment No. 2 shall control.

 

(b)                                               Supplemental Information
Certificate.  The disclosures in the Supplemental Information Certificate shall
be deemed to have been provided at such time as was required under the Financing
Agreements.

 

(c)                                                Governing Law.  The validity,
interpretation and enforcement of this Amendment No. 2 and any dispute arising
out of the relationship between the parties hereto, whether in contract, tort,
equity or otherwise, shall be governed by the internal laws of the State of New
York but excluding any principles of conflicts of law or other rule of law that
would cause the application of the law of any jurisdiction other than the laws
of the State of New York.

 

(d)                                               Jury Trial Waiver.  BORROWERS,
GUARANTORS, AGENT AND LENDERS HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT NO. 2 OR
ANY OF THE OTHER FINANCING AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AMENDMENT
NO. 2 OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  BORROWERS, GUARANTORS, AGENT
AND LENDERS HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY
BORROWER, ANY GUARANTOR, THE AGENT OR ANY LENDER MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AMENDMENT NO. 2 WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.

 

(e)                                                Binding Effect.  This
Amendment No. 2 shall be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and permitted assigns.

 

(f)                                                  Entire Agreement.  This
Amendment No. 2 represents the entire agreement and understanding concerning the
subject matter hereof among the parties hereto, and supersedes all other prior
agreements, understandings, negotiations and discussions, representations,
warranties,

 

--------------------------------------------------------------------------------


 

commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written.

 

(g)                                               Counterparts, etc.  This
Amendment No. 2 may be executed in any number of counterparts, each of which
shall be an original, but all of which taken together shall constitute one and
the same agreement.  Delivery of an executed counterpart of this Amendment No. 2
by telefacsimile or other electronic method of transmission shall have the same
force and effect as delivery of an original executed counterpart of this
Amendment No. 2.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed as of the date first written above.

 

 

Agent:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Thomas A. Martin

 

Name:

Thomas A. Martin

 

Title:

Vice President

 

 

 

 

 

 

 

Lenders:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By

/s/ Thomas A. Martin

 

Name:

Thomas A. Martin

 

Title:

Vice President

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

By

/s/ Jennifer Pricco

 

Name:

Jennifer Pricco

 

Title:

Duly Authorized Signatory

 

[AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed as of the date first written above.

 

 

Borrowers:

 

 

 

SCRANTON PRODUCTS INC

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name:

Amy C. Bevacqua

 

Title:

Vice President

 

 

 

 

 

 

 

AZEK BUILDING PRODUCTS, INC.

 

 

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name:

Amy C. Bevacqua

 

Title:

Vice President

 

 

 

 

 

 

 

PROCELL DECKING INC.

 

 

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name:

Amy C. Bevacqua

 

Title:

Vice President

 

[AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed as of the date first written above.

 

 

Guarantors:

 

 

 

CPG INTERNATIONAL INC.

 

 

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name:

Amy C. Bevacqua

 

Title:

Vice President

 

 

 

 

 

 

 

CPG INTERNATIONAL I INC.

 

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name:

Amy C. Bevacqua

 

Title:

Vice President

 

 

 

 

 

 

 

SANTANA PRODUCTS INC.

 

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name:

Amy C. Bevacqua

 

Title:

Vice President

 

 

 

 

 

 

 

CPG SUB I CORPORATION

 

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name:

Amy C. Bevacqua

 

Title:

Vice President

 

 

 

 

 

 

 

VYCOM CORP.

 

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name:

Amy C. Bevacqua

 

Title:

Vice President

 

 

 

 

 

 

 

SANATEC SUB I CORPORATION

 

 

 

 

 

 

By

/s/ Amy C. Bevacqua

 

Name:

Amy C. Bevacqua

 

Title:

Vice President

 

[AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------